DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final action in response to the communications filed on 2/8/2022. Claims 1, 3-4, 6-13, 15-16, 18-20 are currently pending; Claims 8-12 are withdrawn; Claims 1, 3-4, 6-7, 13, 15-16, and 18-20 have been considered below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1, 3-4, 6-7, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 3-4, 6-7, 13, 15-16, and 18-20 are determined to be directed to an abstract idea. 
The claims 1, 3-4, 6-7, 13, 15-16, and 18-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application integration and without providing significantly more. 
As per Step 1 of the subject matter eligibility analysis, Claims 1-7 are directed to a method (i.e., process), and claims 13-20 are directed to a system (machine/apparatus) which are two of the four statutory categories of invention.
As per Step 2A-Prong 1 of the subject matter eligibility analysis, Claims 1 and 13 are directed specifically to the abstract idea of managing and verifying transactions associated with a loyalty rewards program by receiving a copy of the consumer ledger/account from one of a plurality of miners/users; adding a transaction to the consumer ledger/account by a verified miner/user that is one of the plurality of miners/users and a member of a consumer loyalty program; the verified miner being one of a plurality of verified miners operated by a plurality of retailers or service providers and given a greater weight in verifying the transaction; creating a block/data record using the transaction added to the consumer ledger/account; and transmitting/providing the consumer ledger/account to the plurality of miners/users for conformation; and signing (i.e., approving), by a majority of the plurality of miners, the block/data record; all of which include mental processes (evaluating transaction data for updating a judgement or opinion of verification of the consumer account), and certain methods of organizing human activity based on 
As per Step 2A-Prong 2 of the subject matter eligibility analysis, while the claims 1, 3-4, 6-7, 13, 15-16, and 18-20 recite additional limitations which are hardware or software elements, such as a computing device, a processor; and a memory storing instructions that, when executed by the processor, cause the processor to perform operations {of the invention}, a wallet application operating on the computing device, wherein the processor and memory are components of a portable computing device, (electronic) consumer ledger/account, (electronic) block, these limitations are not enough to qualify as a practical application being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do not integrate an abstract idea into a practical application (MPEP 2106.05(f)&(h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; 
As per Step 2B of the subject matter eligibility analysis, while the claims 1, 3-4, 6-7, 13, 15-16, and 18-20 recite additional limitations which are hardware or software elements, such as a computing device, a processor; and a memory storing instructions that, when executed by the processor, cause the processor to perform operations {of the invention}, a wallet application operating on the computing device, wherein the processor and memory are components of a portable computing device, (electronic) consumer ledger/account, (electronic) block, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do provide significantly more to an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, since there are no limitations in the claims 1, 3-4, 6-7, 13, 15-16, and 18-20 that transform the exception into a patent eligible application such that the claims amount 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 6-7, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wuehler (US 20170140408 A1) in view of Hari et al (US 20170324738 A1) in view of Fu et al (Dongqi Fu and Liri Fang, "Blockchain-based trusted computing in social network," 2016 2nd IEEE International Conference on Computer and Communications (ICCC), 2016, pp. 19-22, doi: 10.1109/CompComm.2016.7924656).
As per Claim 1, Wuehler teaches a method of interacting with a consumer ledger (abstract and para. 0002), the method comprising: 

adding, by the computing device, a transaction to the consumer ledger by a miner that is one of the plurality of miners and a member of a consumer loyalty program (Abstract, para. 0017, 0073, 0074, 0080, 0081, 0083-0085; also see para. 0003, 0012, 0019; While Wuehler further teaches the plurality of miners, and merchant, customers, users that participate in a consumer loyalty program (i.e., members of the program) and each node of the system can function as miners (Wuehler para. 0040, regarding rewards program system and users/customers (i.e., members) of the system, para. 0077 “Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”); Wuehler does not expressly specify a member as a miner. Further, while a miner being a member of a consumer loyalty program is simply a label/intended use without distinguishing a member miner’s duties/functions differing from other type of miners’ duties/functions, and the methods of the invention would be performed the same and the structure of the invention would not be altered by this label/intended use; therefore, this label/intended use does not distinguish the invention over prior art. Regardless, it would be obvious for one of ordinary skill in the art, before the earliest effective filing date of the invention, to reorganize the parts of an invention (in this case distribute the role of miners to also some of the members of the system) with the motivation to enable extra resources and versatility to the validating needs of the blockchain network as well as enabling the validation of a transaction at the source of the transaction/purchase; note that reorganizing parts of an invention does not distinguish an invention over prior art (see MPEP 2144.04)); 
the [verified] miner being one of a plurality of [verified] miners operated by a plurality of retailers and service providers (para. 0077, regarding “each node in a peer-to-peer network or blockchain distributed network may act as a title registry and escrow, 
creating, by the computing device, a block using the transaction added to the consumer ledger (para. 0072-0073);
transmitting, by the computing device, the block to the plurality of miners for conformation (Abstract, para. 0073, 0074, 0080-0081, 0083-0085; also see para. 0003, 0012, 0019); and 
signing, by a majority of the plurality of miners, the block (para. 0072, regarding “A large number of nodes of a block chain may reach a consensus regarding the validity of a transaction contained on the transaction ledger.”, para. 0077, regarding “Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”, para. 0085, regarding “any of the nodes 610 may be a validator or a miner that validates transactions. In some embodiments, a number of the nodes 610 must validate a transaction in order for the transaction to be approved”; Note that the number of validating/verifying miners being majority is a design choice and it does not distinguish the invention over prior art. It would be obvious for and ordinary skill in the art before the earliest effective filing date of the invention to rearrange parts of an invention, herein modifying the number of miners to sign/verify to reach majority, (MPEP 2144.04) with the motivation to increase accuracy of the verification/validation decision).
Wuehler does not teach the miner being a verified miner. Hari teaches where the miners being a verified miner (para. 0032, regarding miners are peers in the blockchain 
	It would be obvious to one of ordinary skill in the art, before the earliest effective filing date of the invention, to modify Wuehler with the aforementioned teachings of Hari, in the field of Blockchain applications, with the motivation to decrease/minimize errors in the transaction verification process.
	Wuehler in view of Hari does not explicitly specify the verified miner being given a greater weight in verifying the transaction; however, Fu teaches the verified miner being given a greater weight in verifying the transaction (page 21, regarding “In the "Decentralized Privacy", in order to give more weight to trusted nodes and compute blocks more efficiently, the MIT Media Lab conceived to define a new dynamic measure of trust which is based on node behavior (such that good actors that follow the protocol are rewarded) to replace the Proof-of-work mechanism. In this part, we employ the credibility score to enhance the previous system. To ensure reliability, when a new block is generated and added to the previous block, a little special process of solving a computationally heavy puzzle, called a proof-of-work puzzle, is needed and this puzzle is solved competitively by the participants. However, solving proof-of-work puzzles wastes a significant amount of 
It would be obvious to one of ordinary skill in the art, before the earliest effective filing date of the invention, to modify Wuehler in view of Hari with the aforementioned teachings of Fu, in the field of Blockchain based networks, with the motivation to compute blocks more efficiently, as recited in Fu (Page 21).

As per Claim 3, Wuehler in view of Hari in view of Fu teaches a method as provided in claim 1 above. Wuehler further teaches wherein the transaction includes a payment using loyalty 

As per Claim 4, Wuehler in view of Hari in view of Fu teaches a method as provided in claim 1 above. Wuehler further teaches receiving, at the computing device, a credit of loyalty rewards; updating the consumer ledger to confirm the addition of the credit of loyalty rewards; and transmitting the consumer ledger to the plurality of miners for verification (para. 0079-0080, 0073-0074, also see para. 0077 “Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”).

As per Claim 6, Wuehler in view of Hari in view of Fu teaches a method as provided in claim 1 above. Wuehler further teaches wherein adding the transaction to the consumer ledger includes adding multiple transactions to the consumer ledger (para. 0083, regarding plurality of transactions being processed and validated via the block chain system of the invention, also see para. 0082).

As per Claim 7, Wuehler in view of Hari in view of Fu teaches a method as provided in claim 6 above. Wuehler further teaches wherein the multiple transactions include transactions across multiple loyalty rewards programs (para. 0083, regarding plurality of transactions being processed and validated via the block chain system of the invention, also see para. 0082; Fig. 5, para. 0066-0068, 0070, 0057, regarding plurality of contracts and actions/transactions checked against these contracts). 

As per Claim 13, Wuehler teaches a system for interacting with a consumer ledger (abstract and para. 0002), the system comprising: 

receiving a copy of the consumer ledger from a first one of a plurality of miners (Abstract, para. 0068, 0074, 0080, 0083-0085; also see para. 0003, 0012, 0019); 
adding a transaction to the consumer ledger by a second one of the plurality of miners (Abstract, para. 0017, 0073, 0074, 0080, 0081, 0083-0085; also see para. 0003, 0012, 0019; While Wuehler further teaches the plurality of miners, and merchant, customers, users that participate in a consumer loyalty program (i.e., members of the program) and each node of the system can function as miners (Wuehler para. 0040, regarding rewards program system and users/customers (i.e., members) of the system, para. 0077 “Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”)); 
the second one of the plurality of miners being a [verified] miner operated by a plurality of retailers and service providers (para. 0077, regarding “each node in a peer-to-peer network or blockchain distributed network may act as a title registry and escrow, thereby executing changes of ownership and implementing sets of predetermined rules that govern transactions on the network. Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”, para. 0040, “the environment 100 includes a first user 110 and/or a second user 120 where the users represent customers of one or more financial institution(s). A user of the system may be a person, but may also be a business (e.g., a merchant) or any other entity.”, thus any existing node/users in a blockchain/peer-to-peer network including businesses/merchants can act as miners);
creating a block using the transaction added to the consumer ledger (para. 0072-0073);

receiving the block from a majority of the plurality of miners after the majority of the plurality of miners have signed the block (para. 0072, regarding “A large number of nodes of a block chain may reach a consensus regarding the validity of a transaction contained on the transaction ledger.”, para. 0077, regarding “Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”, para. 0085, regarding “any of the nodes 610 may be a validator or a miner that validates transactions. In some embodiments, a number of the nodes 610 must validate a transaction in order for the transaction to be approved”; Note that the number of validating/verifying miners being majority is a design choice and it does not distinguish the invention over prior art. It would be obvious for and ordinary skill in the art before the earliest effective filing date of the invention to rearrange parts of an invention, herein modifying the number of miners to sign/verify to reach majority, (MPEP 2144.04) with the motivation to increase accuracy of the verification/validation decision).
Wuehler does not teach the miner being a verified miner. Hari teaches where the miners being a verified miner (para. 0032, regarding miners are peers in the blockchain network and “The peers have one or more cryptographic keys associated therewith (e.g., a private key and a public key), respectively, for operating on the Internet blockchain (e.g., for use in signing and verifying Internet resource transactions for Internet resources 102). The peers have Internet blockchain addresses associated therewith, respectively, for operating on the Internet blockchain or at least being involved in Internet resource transactions using the Internet blockchain.”, And also para. 0033 “It will be appreciated that, since any peer may be a miner, and all Internet resource transactions can be verified by all peers, a compromised miner which puts out invalid Internet resource transactions (e.g., fake transactions, double transactions, or the like) will be detected by the peers immediately or nearly immediately. As a result, the Internet blockchain makes the Internet 
	It would be obvious to one of ordinary skill in the art, before the earliest effective filing date of the invention, to modify Wuehler with the aforementioned teachings of Hari, in the field of Blockchain applications, with the motivation to decrease/minimize errors in the transaction verification process.
	Wuehler in view of Hari does not explicitly specify the verified miner being given a greater weight in verifying the transaction; however, Fu teaches the verified miner being given a greater weight in verifying the transaction (page 21, regarding “In the "Decentralized Privacy", in order to give more weight to trusted nodes and compute blocks more efficiently, the MIT Media Lab conceived to define a new dynamic measure of trust which is based on node behavior (such that good actors that follow the protocol are rewarded) to replace the Proof-of-work mechanism. In this part, we employ the credibility score to enhance the previous system. To ensure reliability, when a new block is generated and added to the previous block, a little special process of solving a computationally heavy puzzle, called a proof-of-work puzzle, is needed and this puzzle is solved competitively by the participants. However, solving proof-of-work puzzles wastes a significant amount of resources. To save energy, therefore, an alternative method of securing a blockchain called the proof-of-stake method was proposed within the Bitcoin community as early as 2011 and was first implemented in the Peercoin, another type of cryptocurrency. With proof-of-work, the probability of mining a block depends on the work done by the miner (who generates a block). Especially, the resource of the proof-of-stake is the amount of coins that are held. Intuitively, nodes which pour significant resources into the system are less likely to cheat. In order to successfully complete an attack on the blockchain, an attacker has to control more than 50 percent of the resources of the entire network (known as a 51 % attack). With proof-of-stake, if an attacker tries to monopolize coins the network participants will detect it, and the value of the coins held will be significantly reduced. This works as a 
It would be obvious to one of ordinary skill in the art, before the earliest effective filing date of the invention, to modify Wuehler in view of Hari with the aforementioned teachings of Fu, in the field of Blockchain based networks, with the motivation to compute blocks more efficiently, as recited in Fu (Page 21).

As per Claim 15, Wuehler in view of Hari in view of Fu teaches a system as provided in claim 13 above. Wuehler further teaches wherein the transaction includes a payment using loyalty rewards stored in a wallet application operating on the portable computing device (para. 0073, regarding payment via wallet application, para. 0007 and 0018, regarding depositing/maintaining rewards in wallet application, para. 0039, regarding entering a redemption code as user action (i.e., transaction)).

As per Claim 16, Wuehler in view of Hari in view of Fu teaches a system as provided in claim 13 above. Wuehler further teaches receiving, at the computing device, a credit of loyalty rewards; updating the consumer ledger to confirm the addition of the credit of loyalty rewards; and transmitting the consumer ledger to the plurality of miners for verification (para. 0079-0080, 0073-0074, also see para. 0077 “Each node may also check 

As per Claim 18, Wuehler in view of Hari in view of Fu teaches a system as provided in claim 13 above. Wuehler further teaches wherein adding the transaction to the consumer ledger includes adding multiple transactions to the consumer ledger (para. 0083, regarding plurality of transactions being processed and validated via the block chain system of the invention, also see para. 0082).

As per Claim 19, Wuehler in view of Hari in view of Fu teaches a system as provided in claim 18 above. Wuehler further teaches wherein the multiple transactions include transactions across multiple loyalty rewards programs (para. 0083, regarding plurality of transactions being processed and validated via the block chain system of the invention, also see para. 0082; Fig. 5, para. 0066-0068, 0070, 0057, regarding plurality of contracts and actions/transactions checked against these contracts). 

As per claim 20, Wuehler in view of Hari in view of Fu teaches a system as recited in claim 13. Wuehler further teaches wherein the processor and memory are components of a portable computing device (Fig. 1-2 and 5, and para. 0040-0047 and 0054 and 0066).

Response to Arguments
Applicant’s arguments filed on 2/8/2022 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.  

Arguments on Rejections under 35 U.S.C. 112:
Rejections under this section have been withdrawn based on applicant’s amendments.

Arguments on Rejections under 35 U.S.C. 101:

	While the claims 1, 3-4, 6-7, 13, 15-16, and 18-20 recite additional limitations which are hardware or software elements, these limitations are not enough to qualify as a practical application being recited in the claims along with the abstract idea since these elements, including the blockchain technology, are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do not integrate an abstract idea into a practical application (MPEP 2106.05(f)&(h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Further, multiple people/parties/miners signing/approving a transaction/block with or without consensus at most would be an improvement to a business/data model within the abstract idea and not to the blockchain technology and would not constitute a technical improvement.

Arguments on Rejections under 35 U.S.C. 102/103:
Applicant’s argument are geared towards newly added/amended limitations which are considered for the first time in the rejection section of this Office action to which the applicants may refer for further clarification.


Conclusion
Note that Jing et al (CN 106972931 A), not relied upon, is pertinent to the claimed invention regarding weighting of the miners.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 



Sincerely,


/MEHMET YESILDAG/Primary Examiner, Art Unit 3624